Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 and 11/21/2020 are being considered by the examiner.

Claim Objections
Claims 3 are objected to because of the following informalities: 
Claim 3 line 1 and claim 14 line 1 after “5” inserting -nm-.  
Claim 17 line 1 after “1” inserting -nanometers-.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the liner material" in line 1 and “the conductive material” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner has interpreted this limitation to mean that a liner material and a conductive material. Clarification is requested. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leobandung et al. (US 20160035857).
As for claim 1, Leobandung et al. disclose in Figs. 1-14 and the related text a method of forming a self-aligned contact (¶0025), the method comprising: 
depositing an etch-stop liner 904 (¶0042) on a surface of a gate cap 702 and on a contact region (region between gates); 
depositing a dielectric oxide layer 902 onto the etch-stop layer 904 (fig. 9, ¶0042); 

removing the etch-stop layer 904 (Fig. 11 ¶0044) in the region 1002 above the contact region to form a removed region 1002 (fig. 3 and ¶0093); and 
depositing a contact 1402 in the etched region 1002 (fig. 14, ¶0049). 

As for claim 2, Leobandung et al. disclose the method of Claim 1, wherein depositing an etch-stop liner 904 comprises chemical vapor deposition of the etch-stop liner (¶0042).  

As for claim 4, Leobandung et al. disclose the method of Claim 1, wherein the etch-stop layer 674 has a density of greater than or equal to about 2.5 g/cm3 (hafnium oxide (density 9.68 g/cm3), ¶0042).

As for claim 5, Leobandung et al. disclose the method of Claim 1, wherein the etch-stop layer 674 comprises an oxide, a nitride, an oxynitride, a carbide, an oxycarbide, or a combination comprising at least one of the foregoing (hafnium oxide, ¶0042).  

As for claim 7, Leobandung et al. disclose the method of Claim 1, wherein depositing the dielectric oxide layer 902 comprises chemical vapor deposition or spin coating (¶0042).  



As for claim 9, Leobandung et al. disclose the method of Claim 1, wherein depositing the contact 1402 comprises first depositing a liner material (TiN/TaN, ¶0049) and then depositing a conductive material 1402.  

As for claim 10, Leobandung et al. disclose the method of Claim 8, wherein the liner material (TiN/TaN, ¶0049)  comprises a metal nitrate and wherein the conductive material 1402 comprises tungsten, titanium, aluminum, or a combination comprising at least one of the foregoing (¶0049).  

As for claim 11, Leobandung et al. disclose the method of Claim 1 further comprises planarizing a surface of the self-aligned contact after depositing the contact 1402 (¶0049).  

As for claims 12, Leobandung et al. disclose in Figs. 1-14 and the related text a method of forming a self-aligned gate cap, the method comprising: 
forming a gate 602 on a substrate 102; 
forming a gate cap 702/112 surrounding a side of the gate 602 and located on a top surface of the gate 602 opposite the substrate 102 (fig. 14);
forming a contact region (region between gates) self-aligned to the gate 602; 

forming an etch-stop layer 904 between the dielectric oxide 902 and the top surface of the gate cap 702/112.  

As for claim 13, Leobandung et al. disclose the method of Claim 12, wherein the etch-stop layer 904 comprises an oxide, a nitride, an oxynitride, or a combination comprising at least one of the foregoing (hafnium oxide, ¶0042).  

As for claim 15, Leobandung et al. disclose the method of Claim 12, wherein the etch-stop layer 904 has a density of greater than or equal to about 2.5 g/cm3 (hafnium oxide has a density of greater than 9.6 g/cm3, ¶0042).  

As for claim 16, Leobandung et al. disclose the method of Claim 12, wherein the gate cap 702/112 has a density of about 2.5 to less than 3.1 g/cm3 (oxide (silicon oxide) has a density of 2.65 g/cm3, ¶0030 and 0040).  

As for claim 18, Leobandung et al. disclose the method of Claim 12, wherein the gate cap 702/112 comprises an oxide, a nitride, an oxynitride, or a combination comprising at least one of the foregoing (¶0030 and 0040).  

As for claim 19, Leobandung et al. disclose the method of Claim 12, wherein the gate 602 comprises one or more layers of each independently comprising silicon, 

As for claim 20, Leobandung et al. disclose the method of Claim 12, wherein the gate cap 702/112 comprises an oxide, a nitride, an oxynitride, or a combination comprising at least one of the foregoing (¶0030 and 0040).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung et al. in view of Fujita et al (US 20190355672).
As for claims 3, 6 and 14, Leobandung et al. disclose the method of Claim 1/12, wherein the etch-stop layer 904 comprises hafnium oxide (¶0042).  
Leobandung et al. do not teach the etch-stop layer comprises silicon nitride and has a thickness of about 5 to about 20 nm.

Fujita et al. and Leobandung et al. are analogous art because they both are directed transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Leobandung et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Leobandung et al. to include the etch-stop layer comprises silicon nitride and has a thickness of about 5 to about 20 nm, as taught by Hong et al. in order to improve the performance of the device. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung et al.
As for claim 17, Leobandung et al. disclose substantially the entire claimed invention, as applied in claim 12, except the gate cap located on the top surface of the gate has a thickness of about 1 to about 20 nanometers. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Leobandung et al. to include the gate cap surrounding a side of the gate and the gate cap located on the top surface of the gate has a thickness of about 1 to about 20 nanometers, in order to optimize the performance of the device.  Futhermore, it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).
However, there is no evidence indicating the claimed range is critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/           Primary Examiner, Art Unit 2811